On May 17, 1995, the Court found the defendant guilty under Count I of Criminal Sale of Dangerous Drugs, a Felony; guilty under Count II of Criminal Sale of Dangerous Drugs, a felony; guilty under Count III of Criminal Possession of Dangerous Drugs,a Misdemeanor; guilty under Count IV of Criminal Possession of Dangerous Drugs, a felony; and guilty under Count V of Criminal Possession of Drug Paraphernalia. Under Count I, the defendant shall serve a period often (10) years at the Women’s Correctional Facility, Billings, Montana. Under Count II, the defendant shall serve a period of ten (10) years at the Women’s Correctional Facility in Billings, Montana. The sentences imposed under Count I and II shall be served concurrently. Under Count IV, the defendant shall serve a period of five (5) years at the Women’s Correctional Facility in Billings, Montana. The sentence under Count IV shall be served consecutively with the sentence under Counts I and II. Five (5) years of the sentence under Count IV shall be suspended under conditions as stated in the May 17,1995 judgment. The defendant shall make restitution to the court for the amount due in Cause Number DC 91-166. Under Counts III and V, the court finds the defendant guilty and enters a conviction of record. The defendant shall receive credit for days that the defendant shall serve at the Gallatin County Detention Center after May 17,1995, until her transportation to the Women’s Correctional Facility by the Gallatin County Sheriff.
On August 4, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Herman A. Watson, attorney from Bozeman. The state was represented by Jane Mersen, Deputy County Attorney from Bozeman.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also *71to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
DATED this 17th day of August, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 4th day of August, 1995.
Hon. Ed McLean, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Herman A. Watson, attorney from Bozeman for his assistance to the defendant and to this Court, and also to Jane Mersen for representing the State.